Mr. Justice Linscott delivered the opinion of the court: This claim was filed on December 29, 1932, for the sum of $560.00 and alleges that on June 26, 1932, claimant was in the employ of the State of Illinois as a State Highway Policeman and while on duty it became necessary for him to adjust and clean the driving chain of the motorcycle furnished him by the State, and while so adjusting and cleaning the driving chain, his thumb caught between the driving chain and the sproket wheel, and was so injured that amputation of the first phalange of the thumb became necessary. Proper report was immediately made and he was off duty two days, but for several weeks it was necessary for a doctor to dress his injured thumb daily, from June 26th to July 21, 1931. Claimant received $175.00 per month, and was married and had two children under sixteen years of age. For the loss of a thumb or the permanent use thereof, under the Compensation Act, he would be entitled to 50% of the average wage during 70 weeks, but not less than $7.50 per week, or more than $15.00 per week, except where the maximum of $15.00 per week is provided, such maximum shall be increased in case of two children under sixteen years of age, to $16.00 per week, and the loss of the first phalange of the thumb is considered to be equal to the loss of one-half of the thumb, and compensation shall be one-half of the amount above specified. He is, therefore, entitled to the sum of $560.00 and an award in that amount is recommended.